DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tamsen Barrett on 8/10/2021.

The application has been amended as follows: 
Claim 1 is to read as follows: 
A process for making a chewable gel product, said process comprising: 
a) providing a heated and liquefied supplemented complex carbohydrate composition, comprising: 
i) forming the supplemented complex carbohydrate composition comprising honey with sucrose; 
ii) heating the supplemented complex carbohydrate composition at a temperature of 70 to 85°C to obtain the heated and liquefied supplemented complex carbohydrate composition;
b) heating a liquid glucose composition to a temperature between 105 °C and 122°C;
c) combining the heated liquid glucose composition with the heated and liquefied supplemented complex carbohydrate composition to obtain a first mixture;

e) cooling the second mixture to ambient temperature to obtain the chewable gel product; 
wherein during or after step c), the first mixture and the second mixture are not boiled to a temperature of more than 122 °C;
wherein the chewable gel product comprises:
no burnt particles;
from 5 to 70 wt. % honey based on the total weight of the chewable gel product; 
from 5 to 70 wt. % of the liquid glucose composition based on the total weight of the chewable gel product; and 
optionally 1 to 15 wt% of sorbitol based on the total weight of the chewable gel product. 

Cancel claim 33. 

Rejoin claims 12-14.

Reasons for Allowance
Claims 1, 5-14, 20-21, 32, 34 and 36 are allowed.



The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, teach nor fairly suggest a process for making a chewable gel product, said process comprising: all of the specifically claimed steps, including the two specific steps of heating and wherein during or after step c), the first mixture and the second mixture are not boiled to a temperature of more than 122 °C.  
Further, the PCT in this case was fully reviewed and references noted therein are not applicable for a rejection of the claimed method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Remarks
It is asserted, that both criticality and unexpected results have been shown.
In response, a proper showing of criticality and/or unexpected results has not been provided to the office because there is no showing of how said criticality or unexpected result are due to only the specifically claimed method steps and not more, including only the claimed ranges.  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793


/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793